Citation Nr: 0528707	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98-05 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1967.  
He had service in Korea.  He had no Vietnam or combat 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in September 2003.  
Unfortunately due to a malfunction of the recording equipment 
the proceedings were not recorded.  As a result the veteran 
was offered a new hearing.  The veteran testified in July 
2005 at a video conference hearing, before the undersigned 
Veterans Law Judge.  A transcript of the hearing is in the 
file.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

The record reveals that the appellant has been diagnosed with 
multiple psychiatric disorders to include a history of severe 
depression following a 1996 back injury.

The veteran claims that he has PTSD as a result of an 
attempted robbery of a mail truck he was driving while in 
Korea.

The veteran filed a claim for entitlement to service 
connection for PTSD in June 1995.  In a VA Form 21-4138, 
Statement in Support of Appeal, he noted that while on duty 
in Korea in December 1966 he served as a postal clerk and 
light truck driver.  He and a guard drove a 21/2 ton truck and 
picked up packages, as well as certified, registered, and 
regular mail.  He had given the guard his 45 caliber pistol.  
They drove up to a railroad crossing and stopped.  He heard a 
scuffle in the rear of the truck and the guard started 
yelling.  The guard then reportedly pointed at the thief and 
said he stole the mail.  The veteran chased after him.  The 
thief turned and aimed the veteran's own weapon at him, 
firing just a moment prior to tripping.  The veteran landed 
on top of him, recovered the stolen weapon and mailbag, and 
carried the thief unconscious back to the truck and tied him 
up.  The mailed had spilled and it took about an hour to 
locate and recover the numbered documents.  The guard 
explained to him that the thief entered the truck while it 
was stopped at the railroad crossing.  They scuffled and the 
guard was disarmed.  The thief fled with the bag of mail and 
the weapon.  The thief was turned over to the military 
police.  The veteran claimed that he was supposed to have 
received a medal, but did not.

In a November 1994 VAMC clinical evaluation, the diagnoses 
were PTSD and dysthymia. 

In a November 1995 private medical examination for Social 
Security Administration (SSA) Benefits, Myron E. Brazin, 
M.D., noted that the veteran was 100 percent disabled as a 
result of severe depression with anxious features.  Further 
improvement was not expected.  It was further complicated by 
long term standing problems with his back and neck.

The veteran was scheduled for a VA PTSD examination in May 
1996 but he failed to report for the study.

A June 1996 VAMC letter from two treating VA mental health 
providers, noted that the veteran requested a letter 
regarding his condition.  PTSD, chronic depression, anxiety, 
and insomnia were diagnosed.  The letter noted that the 
veteran had been seen at the VA Clinic since 1995.  It noted 
that he suffered from a near fatal shooting incident in 
December 1966 while on duty in Korea.   He has been affected 
by that experience ever since, as evidenced by his limited 
employment capabilities.  The examiners opined that, "It is 
(our) feeling that (the veteran's) total disability is 100% 
causally related to the 1966 military shooting incident."

In an October 1996 rating decision service connection for 
PTSD was denied.  In making that determination, the RO noted 
that the veteran failed to report for his VA examination.   
In addition no evidence of a verifiable stressor was 
identified.   

In a VAMC hospitalization summary report for the period from 
April to May 2000, among the diagnoses was PTSD, chronic.  
His stressor was reported to be severe past combat experience 
in Vietnam.  A GAF of 48 was assigned.  

In a letter dated in July 2000, the Director of the U.S. Army 
Center for the Research of Unit Records (USACRUR) noted that 
the information regarding the veterans shooting incident in 
Korea in 1966 may be maintained by the U.S. Army Criminal 
Investigation Command, and information should be requested 
from them.  In a December 2000 letter from U.S. Army Criminal 
Investigative Command it was noted that no files were 
available.

The veteran requested information regarding the incident 
under the Freedom of Information act.  In a letter dated in 
April 2001, the U.S. Army Office of General Counsel informed 
him as to the unavailability of the evidence.  

September 2003 and June 2005 letters from Sean R. Evers, Ph. 
D., a psychologist, noted that the veteran had been referred 
by the Veteran Service Officer, and was seen for 13 sessions 
of individual therapy.  After reading a history similar to 
that reported by the veteran in September 1995, Dr. Evers 
opined that:

In my professional opinion and to within 
a reasonable degree of psychological 
certainty, [the veteran] is experiencing 
several psychiatric/psychological 
conditions as a direct result of his 
participation in the military and the 
events that occurred in December of 1966 
while on duty in South Korea, DMZ Area.  
[The veteran] is experiencing a chronic, 
severe form of posttraumatic stress 
disorder, which is exacerbated by a panic 
disorder and chronic depression. .......

A Travel Board hearing was held in September 2003.  However, 
it appears that the transcription machine malfunctioned and 
did not record the hearing.  As a result a new hearing was 
scheduled.  

At a video conference hearing held in July 2005, the veteran 
testified that he was a mail clerk in Korea.  In December 
1966, he picked up the mail and supply documents and on the 
way back to his base camp, he stopped at a railroad crossing.  
As he pulled away, he heard a scuffle in the back of the 
truck.  He stopped the truck and ran to the back when the 
guard said, "He's getting away with the company mail."  He 
then saw someone running across frozen rice paddies with a 
mailbag on his back.  The veteran purportedly took after the 
thief without knowing if the thief had a weapon or whatever.  
He chased the thief, but lost him for a while.  The chase was 
up and down hilly terrain.  He noted that, "during the 
course of the chase I got too close to apprehending him and I 
was bludgeoned with something.  It wasn't something I saw 
coming, and I haven't been able to figure out what it was 
that I got hit with, but I lost consciousness or partial 
consciousness."  He regained his bearings and finally caught 
the thief.  He brought him back to the truck and turned him 
over to the MPs.  A medic treated the veteran's head injury 
while he went about delivering the mail.  He later gave his 
report to the CID (criminal investigation division).  The 
veteran stated that he was afraid the thief was part of a 
Korean crime mob, and was in fear of repercussions for the 
remainder of his tour.  The Board notes that the veteran and 
his representative referred to the guard who was involved in 
the incident with him as [redacted].

The representative noted that he had received evidence from 
the Criminal Investigation Command which he submitting with a 
waiver of consideration by the RO.  This consisted of a 
criminal investigation report dated in January 1967.  It 
noted that "[redacted]" a guard in the back of the mail 
truck driven by the veteran, observed "[redacted]" climbing 
into the truck while it was stopped.  He dropped two mailbags 
from the rear of the truck.  The guard fired a round at 
"[redacted]" who fell to the ground sustaining numerous 
facial lacerations.  He fled, was pursued by the veteran and 
apprehended.  He was subsequently turned over to military 
police.  The representative also noted that he was submitting 
a statement taken from Mr. [redacted] who noted that he 
was the guard in back of the veteran's truck.  In the initial 
statement received from the veteran in June 1995 the guard's 
name was "[redacted]."

The Board notes that the criminal investigation report is 
[redacted] in several areas.  For example, the guard's name 
is not visible while the veteran's name is.  Both the veteran 
and the representative referred to the guard as [redacted] 
during the testimony.  However, the affidavit submitted along 
with the criminal investigation report dated in October 2004 
is from [redacted] who claims he was the guard.  He 
recalled the thief throwing a bag of mail out the back of the 
truck and, as the thief started to climb out, he pulled his 
pistol out and fired at him just as he jumped.  Mr. [redacted] 
thought he had killed the thief.  The driver stopped the 
truck and ran back asking what happened.  Just then the guard 
noticed the thief running across the paddies with the mail.  
The veteran reportedly told Mr. [redacted] to guard the truck and 
ran after the thief.  In about 15 minutes he returned 
carrying both the mail sack and the thief.  The Board notes 
that the service separation examination revealed the veteran 
to have been 6'3'' tall and weighing 220 pounds, while the 
investigation report noted the thief to be 5'4" tall and 110 
pounds.

Further research involving the veteran's alleged stressors is 
needed, including contact with the United States Department 
of the Army, U.S. Army Criminal Investigation Command, 6010 
6th Street, Fort Belvoir, Virginia 22060-5506, Attention: 
CICR-CR, for assistance in obtaining an uncensored copy of 
document [redacted], the CID report of investigation 
dated January 11,1967.  

The veteran has been diagnosed with PTSD by several VA 
clinicians.  However, these diagnoses were based on histories 
provided by the veteran.  In this regard, these histories are 
not supported by the independently verifiable evidence of 
record.  

The July 1996 letter from two VA mental health providers 
diagnosed PTSD noting that the veteran suffered from a near 
fatal shooting incident in December 1966 while on duty in 
Korea.  Dr Evers in his psychological evaluation noted that 
the veteran reported that the thief fired at him, "His gun 
went off and creased my face as I fell on top of him."  Dr. 
Evers diagnosed PTSD, "as a direct result of his 
participation in the military and the events that occurred in 
December of 1966..."  These diagnoses are based on the false 
premise that the thief fired at the veteran.  However, the 
CID report, and the letter from Mr. [redacted], clearly reveal that 
the thief did not fire at the veteran.  This independently 
verifiable evidence shows that Mr. [redacted] fired at the thief 
before the veteran ran to the back of the truck to see what 
had happened.  

In the April to May 2000 VAMC hospitalization summary, the 
veteran was diagnosed with PTSD.  The reported stressor was 
severe past combat experience in Vietnam.  Yet the veteran 
never served in combat or in Vietnam.

The Board notes that the veteran has never been afforded a VA 
mental disorders examination.  He had been scheduled for a VA 
examination in May 1996, but failed to report.  The veteran 
must be afforded a comprehensive mental disorders examination 
to ascertain his actual mental condition. 

Accordingly, this matter is REMANDED for the following 
actions: 

1.  The RO must submit a request to the 
United States Department of the Army, 
U.S. Army Criminal Investigation Command, 
6010 6th Street, Fort Belvoir, Virginia 
22060-5506, Attention: CICR-CR, with a 
request that they provide a complete and 
unredacted copy of the investigation 
report of the December 15, 1966 robbery 
attempt, including the document number 
[redacted].  The CID report of 
investigation is dated January 11, 1967.  
A copy of the redacted report which is in 
the claims file should be provided to 
United States Army Criminal Investigation 
Command to assist them in their search.  

2.  Following receipt of the 
investigation report and, if secured, the 
unredacted copy of [redacted], the RO 
should review the various versions of the 
veteran's reported stressor incident, and 
prepare a written report detailing the 
nature of the inservice stressful 
event(s) which are independently 
verifiable by the evidence of record.  
The RO should provide this report to a VA 
examiner.  The VA examiner must be 
notified that only independently 
verifiable stressors may be considered in 
preparing the examination report.

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review of the case.  The 
examiner is to indicate the diagnosis of 
all psychiatric disorders.  With regard 
to each diagnosed psychiatric disorder, 
the examiner is to answer the following:

a.  Whether it is at least as likely 
as not (i.e., is there a 50/50 
chance) that the veteran's 
psychiatric disorder (and specify 
which disorder, if more than one) 
was first shown in service? 

b.  If PTSD is diagnosed, the 
examiner is to indicate whether it 
is at least as likely as not (i.e., 
is there a 50/50 chance) that the 
disorder is due to the trauma 
associated with the attempted 
robbery of the mail in December 1966 
during service.

The examiner must provide a clear 
explanation for each finding and opinion 
expressed.

4.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

